Ringold, J.
The plaintiff, Charles Hoagland, a Mount Vernon schoolteacher, was convicted on March 17, 1976, of grand larceny by possession on the basis of his purchase of a stolen motorcycle from a former student. Pursuant to the *652statutes then relevant1 the Board of Directors of the Mount Vernon School District (Board), reciting the underlying facts and the conviction, notified Hoagland that it had concluded there was probable cause for his discharge. He was further suspended from teaching.
Pursuant to RCW 28A.58.5152 Hoagland elected to appeal directly to the Superior Court instead of requesting a hearing before the Board. The Board moved for summary judgment, dismissing Hoagland's appeal to the Superior Court, and Hoagland moved for summary judgment seeking reinstatement from suspension of his employment pending *653the final hearing in this matter. After argument, the trial court took the case under advisement and issued a memorandum opinion granting the Board's motion. The trial court summarized the facts, stated the issue to be "whether a teacher's conviction of the crime of grand larceny by possession, a felony, constitutes 'sufficient cause' for his discharge," and announced its decision:
This court finds that the Board of Directors of defendant district had sufficient cause to discharge plaintiff teacher under the agreed facts of this case. Plaintiff's felony conviction is inherently harmful to the teacher-student relation, and therefore harmful to the school district, and plaintiff's continued presence in the classroom would adversely affect the educational process of the district.
The trial court subsequently entered its order effectuating its decision and Hoagland appeals.
We reverse.
Propriety of Summary Judgment Procedure
Hoagland first challenges the applicability of the summary judgment procedure to this action. Other than providing that a transcript of the Board's action be filed with the court, the statutes governing de novo hearings in superior court did not establish any rules or procedures for the court. CR 81 provides in material part: "Except where inconsistent with rules or statutes applicable to special proceedings, these rules shall govern all civil proceedings. ..." "Special proceedings" are not defined in the Superior Court Civil Rules. The generally accepted reference to special proceedings concerns attachment, certiorari, mandamus, prohibition and others incorporated under RCW Title 7. There are no special rules or procedures governing trials de novo under RCW 28A.58.480 which would be inconsistent with the applicability of summary judgment procedure to the case at bench.
The trial court did not err in applying the summary judgment rule CR 56 to this proceeding.
*654Sufficient Cause for Discharge
The decision to discharge a teacher must be based "solely upon the cause or causes for discharge specified in the notice of probable cause . . . and established by a preponderance of the evidence at the hearing". RCW 28A.58-.450. The trial court granted the Board's motion for summary judgment despite the fact that the Board itself had made no finding or expressed any opinion as to whether the facts underlying Hoagland's prosecution were true or the conviction itself would constitute sufficient cause. The Board's decision finding "probable cause for discharge" was an ex parte preliminary decision initiating the discharge procedure and can form no basis for the court's independent determination of sufficient cause. Nor can the Board's actions be the basis for the findings of fact made by the court which are disputed. RCW 28A.58.450.
The parties dispute what issue was decided by the trial court. Hoagland asserts that the court decided that the conviction of a felony as a matter of law constitutes sufficient cause for discharge; the Board states that the trial court ruled Hoagland's conduct, upon which the conviction was based, constituted sufficient cause. The trial court framed the issue as "whether a teacher's conviction of . . . grand larceny by possession, a felony, constitutes 'sufficient cause' for his discharge." We view the issue then, as suggested by Hoagland, to be whether as a matter of law the conviction of a felony constitutes sufficient cause to discharge a teacher.
Our beginning premise is that "[t]he function of a summary judgment proceeding is to determine whether a genuine issue of material fact exists. It is not ... to resolve the issues of fact or to arrive at conclusions based thereon." Duckworth v. Bonney Lake, 91 Wn.2d 19, 21, 586 P.2d 860 (1978). The function of the trial court and of this court on review is to determine whether as a matter of law summary judgment should have been granted on the basis of uncontroverted facts in the record.
*655Hoagland argues that there are numerous facts, circumstances, and inferences which must be necessarily determined by a trier of the fact before sufficient cause may be found. The Board contends on the other hand that the fact of the conviction itself is an adequate basis for the inference that the misconduct was inherently harmful to the school district, and, therefore, the discharge is proper.
No guidelines or criteria have been provided by the legislature to determine when there is sufficient cause for a teacher's discharge, nor do the statutes make conviction for a crime sufficient cause for discharge. The legislature has not seen fit to define "sufficient cause."
There has been little judicial elucidation in Washington of what constitutes "sufficient cause" for discharge of a teacher. The earliest definition appears in the case Browne v. Gear, 21 Wash. 147, 151-52, 57 P. 359 (1899) where the court said:
Such cause, in the absence of a definition in the statute, would seem to be such misconduct relating to her duties as a common school teacher as would justify the revocation of her right to teach; that is, either such incompetency in her vocation in and about the school as made her unfit for the station, or violations of rules in teaching, etc., or such moral turpitude outside her profession as would recoil on her efficiency in her work and injure the school.
In Gaylord v. Tacoma School Dist. 10, 85 Wn.2d 348, 535 P.2d 804 (1975) (Gaylord I), the court, relying on Browne v. Gear, supra, and Denton v. South Kitsap School Dist. 402, 10 Wn. App. 69, 516 P.2d 1080 (1973), defined "sufficient cause" as "conduct which would affect the teacher's efficiency." Gaylord I, at 349. In Gaylord v. Tacoma School Dist. 10, 88 Wn.2d 286, 559 P.2d 1340 (1977) (Gaylord II), the court again considered whether a teacher's admitted homosexual status was sufficient cause for discharge under a school district policy providing for discharge on the grounds of immorality. The court then expanded on its definition of sufficient cause as requiring proof that the *656questioned conduct adversely affected the teacher's ability to teach, saying:
The moral conduct of a teacher is relevant to a consideration of that person's fitness or ability to function adequately as a teacher of the students he is expected to teach — in this case high school students. See Morrison v. State Bd. of Educ., 1 Cal. 3d 214, 225, 461 P.2d 375, 82 Cal. Rptr. 175 (1969).
"Immorality" as a ground of teacher discharge would be unconstitutionally vague if not coupled with resulting actual or prospective adverse performance as a teacher. Denton v. South Kitsap School Dist. 402, 10 Wn. App. 69, 516 P.2d 1080 (1973); Morrison v. State Bd. of Educ., supra at 225 n.15. The basic statute permitting discharge for "sufficient cause" (RCW 28A.58.100(1)) has been construed to require the cause must adversely affect the teacher's performance before it can be invoked as a ground for discharge. Gaylord v. Tacoma School Dist. 10, supra.
Gaylord v. Tacoma School Dist. 10, supra at 290. (Gaylord II).
The Board contends that Denton forecloses any inquiry into factors relating to the teacher's performance as a teacher. In Denton a junior high school teacher had sexual intercourse with a female high school student from the same school district. When the student became pregnant, she and Denton married. Both in Gaylord I, at 349 and Gaylord II, at 290, the court cited Denton for the proposition that before conduct can constitute sufficient cause it must adversely affect the teacher's performance as a teacher. In Denton there had been two fact-finding hearings before the cause reached the appellate court. The court there said:
[T]he argument that "immorality" per se is not a ground for discharge without a showing of adverse effect upon "fitness to teach" or upon the school has merit (indeed this is a fair inference from Browne v. Gear, supra), . . .
Denton v. South Kitsap School Dist. 402, supra at 72. This must be the language which the Gaylord opinions approve. The Denton court's determination that sexual involvement *657between a teacher and student constitutes sufficient cause per se must be considered as dictum and without viability as a result of the Gaylord opinions.
For sufficient cause to be found the Board must demonstrate that the conduct upon which the sufficient cause allegation is based adversely affects the teacher's fitness to teach. This requirement of necessity poses material issues of fact which must be considered. The impact of the conviction and the conduct underlying it, upon Hoagland's fitness to teach, raises material factual issues which are unresolved here. Morrison v. State Bd. of Educ., 1 Cal. 3d 214, 461 P.2d 375, 82 Cal. Rptr. 175 (1969).
We reverse and remand for trial.
Andersen, J., concurs.

RCW 28A.58.450:
"Every board of directors determining that there is probable cause or causes for a teacher, . . . holding a position as such with the school district, hereinafter referred to as 'employee', to be discharged or otherwise adversely affected in his contract status, shall notify such employee in writing of its decision, which notification shall specify the probable cause or causes for such action . . . Every such employee so notified, at his or her request made in writing and filed with the chairman of the board or secretary of the board of directors of the district within ten days after receiving such notice, shall be granted opportunity for hearing to determine whether or not there is sufficient cause or causes for his or her discharge or other adverse action against his contract status. . . . Any decision to discharge or to take other adverse action against such employee shall be based solely upon the cause or causes for discharge specified in the notice of probable cause to the employee and established by a preponderance of the evidence at the hearing to be sufficient cause or causes for discharge or other adverse action against his contract status."


,'In lieu of requesting a hearing before the board of directors or its designated hearing officer pursuant to the provisions of RCW 28A.58.450 and 28A.67-.070, an employee may elect to appeal the action of the board directly to the superior court of the county in which the school district is located by serving upon the clerk of the school board and filing with the clerk of the superior court a notice of appeal within ten days after receiving the notification of the action of the board. The notice of appeal shall set forth in a clear and concise manner the action appealed from. The superior court shall determine whether or not there was sufficient cause for the action of the board of directors and shall base its determination solely upon the cause or causes stated in the notice of the employee."
The presently effective statutory scheme, which neither party contends is applicable here, provides an appeal to the superior court limited to a review of the transcript of the hearing conducted by a hearing officer selected by two attorneys, one chosen by each party, or by stipulation. RCW 28A.58.455; Laws of 1977, 1st Ex. Sess., ch. 7, § 1; RCW 28A.67.070; Laws of 1975, 2d Ex. Sess., ch. 114, § 4.